Hirschberg, J.:
The case was heretofore before this court on appeal from a judgment dismissing the complaint upon the pleadings. (See Leeds v. New York Telephone Co., 64 App. Div. 484.) In the opinion then delivered for a reversal of the judgment, Mr. Justice Sewell, after an elaborate analysis of the authorities, reached the conclusion that the facts stated in the complaint, if duly established by evidence, would require a submission to the jury of the question whether the *123accident suffered by the plaintiff was attributable to the defendant’s negligence as the proximate cause. The defendant, as charged in the complaint, and as now established by the evidence and the verdict of the jury, had negligently suspended a wire across one of the public streets of the city of Hew York from an old brick chimney on a low building to another building at a considerable elevation nearly 200 feet distant. More than two years intervened between the stretching of the wire and the happening of the accident. Meanwhile, a building was in course of construction beneath the wire, and on the day of the accident it had been so far completed that the wire was within apparent reach of the processes of construction, and being struck by the arm of a derrick operated by the workmen engaged on the building, the old chimney around which the wire was fastened was pulled over into the street and upon the plaintiff. There was no inspection of the conditions and surroundings by the defendant during the interval, and no attempt made to avoid such danger as the circumstances rendered reasonably apprehensible. Assuming the establishment of the allegations of the complaint, we said (p. 487): “ These allegations authorized the admission of evidence to establish a nuisance as well as negligence. They are broad enough to admit evidence showing the height, location and age of the chimney, that it was weakened by age and decay, and other facts from which the jury might have found that it was negligent to secure or maintain the wire by passing it around the chimney, or that the situation created and maintained by the defendant rendered the street dangerous for passengers.
It is contended by the defendant that even though the defendant was negligent in securing and maintaining the wire by passing it around the chimney, such negligence cannot be regarded as the proximate cause of the accident, in that the allegation in the complaint is that the wire was struck above the surface of the street by the arm of the derrick operated by workmen engaged in the construction of a building on the lot opposite, over which the telephonic wire ran, causing the chimney to break and the brick thereof to fall and to strike the plaintiff. It is true that the chimney did not fall from the mere weight of the wire, and might not have fallen if the wire had not been struck by the arm of the derrick, but this fact did not, as a matter of law, make the striking of the wire the proximate *124cause of the accident to the exclusion of the antecedent one, without which no occasion would have arisen for the intervention of a new agency. The company was bound to use reasonable care in the maintenance of its line, and if the chimney gave way because it was weakened by age or decay, or if because of its height, location, manner of construction or any other defect, it was not reasonably sufficient, it matters not whether the negligence of a responsible third party, or lightning, wind or some other natural cause operated to produce the disastrous result. It would seem, therefore, that the case comes fairly within the rule that where two causes combine to produce an injury, both of which are in their nature proximate, one being culpable negligence of the defendant, without which the accident would not have happened, and the other some accident for which neither party is responsible, the defendant' is liable. (Sawyer v. City of Amsterdam, 20 Abb. N. C. 227; Merritt v. Fitzgibbons, 29 Hun, 634; Sheridan v. Brooklyn & Newtown R. R., 36 N. Y. 39 ; Ring v. City of Cohoes, 77 id. 83; Cohen v. Mayor, 113 id. 532; Phillips v. N. Y. C. & H. R. R. R. Co., 127 id. 657.) ”
We held further that it was for the jury to say whether the accident could, have happened but for the negligence of the defendant in running and maintaining a wire across the street at a low elevation over the building in process of construction; that the defendant was responsible for any negligent condition existing by reason of its passive acquiescence, whether such acquiescence followed actual knowledge of danger or resulted from a negligent failure to acquire such knowledge; and that the fair intendment from the circumstances alleged was “ that although the defendant and the workmen on the building acted independently of each other, the striking of the wire by the arm of the derrick was not an independent force that came in and produced the injury, but was a single act caused by the concurrent negligence of the parties and that the plaintiff would have escaped injury without the co-operation of one or-the other of the causes for which the defendant is responsible.”
We further said (p. 489): “ The case presented by the complaint bears no analogy to that of Laidlaw v. Sage (158 N. Y. 73).
“ There was no allegation or proof in that case which tended to show that defendant was in any way responsible for .the explosion, *125or that there was any connection whatever between the defendant’s acts and the explosion which followed.”
And finally we said: “ It seems to us that, under the allegations of the complaint, the question whether the defendant was in fault, whether the accident was wholly attributable to the negligence of those engaged in constructing the building, was one of fact for the jury, and that the learned .trial judge erred in holding that the proximate cause of the accident was the striking of the wire by the arm of the derrick.”
In the brief now presented the learned counsel for the appellant endeavor to show that the decision of the former appeal is not conclusive of the questions raised upon the trial. A careful examination of the record, however, leads to the conclusion that all the points presented for review, excepting those which will be specially considered in this opinion, are either specifically embraced within that decision or necessarily result from the principles then announced. It is also claimed on behalf of the appellant that the authorities cited in the former opinion, or some of them, do not support the views then expressed. On both points it is sufficient to say that we •deem the decision controlling and conclusive in this action, and that even if doubt existed no re-examination on this appeal of the soundness or accuracy of our former view would be consistent with a due regard for the rights of the litigants or the orderly administration of justice. (Dougherty v. Trustees, 5 App. Div. 625 ; New York Bank Note Co. v. Hamilton Bank Note Co., 28 id. 411,418; Wild v. Porter, 59 id. 350.)
It may be noted, however, that the question of what constitutes proximate cause has since been considered in this court in the recent case of Travell v. Bannerman (7I App. Div. 439) and the same conclusion reached as in this case on the first appeal. Mr. Justice Woodward, writing for the majority of the court, said (p. 443): “ But the defendant contends that the materials in question in the case at bar were harmless until two outside agencies intervened, the boy who carried the materials from the lot to the street and the boy who struck the mass with a rock. Counsel continues with the following extraordinary statement in italics: 1 In other words, it (the lump which exploded) was not dangerous until made so, not by the defendant, but by the plaintiff and his companions.’ As well might he urge *126that the loaded gun in Dixon v. Bell (supra)* was harmless until made dangerous by the pressure applied to the trigger by the child’s hand. However, the question of intervention by a responsible human agency is raised and should be met. It is a general rule that a person injured by the fault of another, without which fault the injury could not have occurred, is not to be deprived of his remedy because the fault of a. stranger, not in privity with him, also contributed to the injury; for the original negligence still remains as a culpable and direct cause of the injury, and the intervening events and agencies which may contribute to it are not to be regarded. (Lane v. Atlantic Works, 111 Mass. 136. See, also, Sheridan v. Brooklyn & Newtown R. R., 36 N. Y. 39 ; Webster v. Hudson River R. R. Co., 38 id. 260; Barrett v. Third Ave. R. R. Co., 45 id. 628, and Spooner v. Brooklyn City R. R. Co., 54 id. 230.) In the Lane case the defendants had carelessly left standing in a public highway a truck loaded with iron. A boy, twelve years of age, called to the plaintiff, a boy of seven, to come across the street and see him make the wheels move, and while doing this a piece of iron fell from the truck and injured the plaintiff. The court say (p. 141):
‘ It is immaterial whether the act of (the older boy) was mere negligence or a voluntary intermeddling. It was an act which the jury have found the defendants ought to have apprehended and provided against.’
“ The maxim, causa próxima, non remota, spectatur, does not mean that the cause which is nearest in time or space to the result is necessarily to be regarded as the proximate cause ( Vandenburgh v. Truax, 4 Den. 464; Guille v. Swan, 19 Johns. 381; Thomas v. Winchester, supra; Eckert v. Long Island R. R. Co., 43 N. Y. 502; Gibney v. State, 137 id. 1); and, as Mr. Justice Jenks has pointed out, in Trapp v. McClellan (68 App. Div. 362, 368), the primary cause may be the proximate cause of a disaster.
“ It is also a well-known rule that if the concurrent or successive negligence of two persons, combined together, results in an injury to a third person, he may recover damages from either or both, and neither can successfully plead that the negligence of the other contributed to the injury. (Congreve v. Morgan, 18 N. Y. 84; Cole*127grove v. N. Y. & New Haven and N. Y. & Harlem R. R. Cos., 20 id. 492; Barrett v. Third Ave. R. R. Co., 45 id. 628.)”
The law governing this case having been settled by our former decision, there remains for consideration only the allegation of errors committed at the trial.
The appellant contends that the learned trial justice erred in rulings upon the evidence and in the charge to the jury. We find no tenable grounds for such contention. We think it was proper to permit proof of the actual conditions existing at the time of the occurrence. This includes the proof which was objected to of the defective nature of the mortar in the chimney occasioned by the lapse of time and the natural action of the elements, and also of the appearance of the brick and mortar when the chimney fell into the street. The photograph of the building on which the chimney stood was properly received in evidence although it was taken some time after the accident. (Cowley v. People, 83 N. Y. 464, 476; Warner v. Village of Randolph, 18 App. Div. 458, 464.) There is no claim that that building differed in appearance at the time the photograph was taken from that which it presented at the time of the accident, and if other objects were exhibited upon the photograph which the appellant deemed prejudicial, the objection, if distinctly raised at the trial, might easily have been obviated by the court.
No error was committed in rejecting the written instrument executed by the plaintiff in favor of the Jackson Architectural Iron Works, the corporation in charge of the derrick which struck the wire. It was not under seal and was not executed by the company. There was no proof of its delivery. It did not release the iron works (Schramm v. Brooklyn Heights R. R. Co., 35 App. Div. 334), and it expressly reserved tÜe defendant from the operation of its provisions. Assuming that it might have been competent evidence on the question of motive on the part of some witness connected with the iron works as employee or otherwise, it was not competent as against the credibility of all the plaintiff’s witnesses generally as indicated- by the expression of the appellant’s counsel in offering it as legitimate evidence bearing upon “the motives of these witnesses who have testified here.” There was nothing to show that any of the witnesses knew of the document, or could *128have been in any way influenced by it. If it was offered as evidence affecting any particular witness or class of witnesses, the individual or the class should have been pointed out.
The appellant requested the court to charge that “ It was not the duty of the defendant to watch for the erection of buildings under its wires, or to inquire as to the intended height thereof.” The response of the court was as follows: “ As to that, I charge the duty was.the duty of reasonable care. The duty was reasonable care proportioned to the apparent dangers of the situation known, or that should have been known with reasonable care.” This stated the correct rule of' law. It was not, as suggested by the. counsel, equivalent to saying that the defendant was bound to watch the erection of all buildings in the neighborhood of its many miles of wire, and to inquire as to their proposed dimensions, but was only equivalent to submitting to the jury the question of determining the requirements in that regard which the conditions surrounding the scene of the accident imposed on the defendant with respect to the one wire under consideration in compliance with the legal duty of exercising reasonable care.
No other exception has been urged, either in the brief or on the argument, as involving ground of error.
The judgment and order should be affirmed.
Bartlett and Woodward, JJ., concurred; Goodrich, P. J., read for reversal.

5 M. & S. 198. f 6 N. Y. 397.